PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thompson et al.
Application No. 15/053,323
Filed: 25 Feb 2016
For SYSTEM AND METHOD TO FACILITATE CONFIGURATION OF A CONTROLLING DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the second renewed petition pursuant to 37 C.F.R. § 1.78(c) filed on October 25, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The second renewed petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

The undersigned attempted to contact Petitioner on November 15, 2021 and provide him with an opportunity to present a submission that would overcome the deficiencies listed below, and a call was placed to the phone number that is listed on this second renewed petition.  However the call was not answered, and the line disconnected without an outgoing message; there was no opportunity to leave a voicemail.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was 

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed on January 22, 2021 along with the required reference and the petition fee, and the original petition was dismissed via the mailing of a decision on September 7, 2021, which indicates rrequirement (2) of 37 C.F.R. § 1.78(c) has been satisfied.  

A renewed petition pursuant to 37 C.F.R. § 1.78(c) was filed on September 14, 2021 and was dismissed via the mailing of a decision on October 13, 2021. 

On second renewed petition, items (1) and (3) of 37 C.F.R. 
§ 1.78(c) remain unsatisfied.

Regarding requirement (1) of 37 C.F.R. § 1.78(c), the corrected/updated ADS submitted concurrently with this petition cannot be entered at this time since application number 12/490,978 (now U.S. patent number 10,235,873) does not does not contain the requested benefit claim.  While a petition pursuant to 37 C.F.R. § 1.78(c) has been filed in application number 12/490,978, the petition is not grantable and a decision dismissing the petition has been mailed in 12/490,978.  

Regarding requirement (3) of 37 C.F.R. § 1.78(c), first, the undersigned has not located the required statement of unintentional delay in the original petition, the renewed petition, or this second renewed petition.  If Petitioner is in a position to do so, he may wish to consider including a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional on third renewed petition.

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 
applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

The decision mailed on October 13, 2021 sets forth on pages two and three: 

With this renewed petition, Petitioner states the Applicant learned of the mistake on July 9, 2020.  Yet more than 14 months were permitted to pass before a petition pursuant to 37 C.F.R. § 1.78(c) was filed in this application (emphasis included).

Moreover, the decision mailed on September 7, 2021 in this application set forth on the fourth and fifth pages:

… this application was filed on February 25, 2016 and a filing receipt was mailed on March 11, 2016 which sets forth, in pertinent part:
 

    PNG
    media_image2.png
    151
    553
    media_image2.png
    Greyscale


It is noted the filing receipt expressly states that the claim “is not consistent with PTO records.”  As such, it is not clear why the party having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the presently desired benefit claim until the filing of this petition almost five years after the mailing of the March 11, 2016 filing receipt (emphasis included).  This must be addressed on renewed petition.

With the second renewed petition received on October 25, 2021, Petition explains an updated filing receipt that issued in But this does not explain why the error was not caught when the filing receipt was mailed in this application on March 11, 2016.

On third renewed petition, Petitioner must address this.  Petitioner is reminded that it is the entire period of delay that must be shown to be unintentional.  

Any reply should include a cover letter entitled “Third Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

Neither a duplicate petition fee nor another corrected/updated ADS is required.  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply